Filed 8/9/17
                            CERTIFIED FOR PUBLICATION


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                      DIVISION FIVE


SURFRIDER FOUNDATION,
         Plaintiff and Respondent,                 A144268
                                                   A145176
v.
MARTINS BEACH 1, LLC et al.,                       (San Mateo County
                                                   Super. Ct. No. CIV520336)
         Defendants and Appellants.



         Nestled in a cove, sheltered on the north and south by high cliffs, Martins Beach
lacks lateral land access.1 The only practical route to Martins Beach is down a road,
known as Martins Beach Road, that leads from Highway 1 in San Mateo County to the
beach.
         Appellants are two LLCs, Martins Beach 1, LLC and Martins Beach 2, LLC, that
purchased Martins Beach and adjacent land including Martins Beach Road in July 2008.
Respondent Surfrider Foundation (Surfrider) is a non-profit organization dedicated to the
protection of oceans, waves, and beaches, including the preservation of access for
recreation. A year or two after purchasing Martins Beach, appellants closed off the only
public access to the coast at that site. Surfrider brought suit against appellants. The trial
court held the California Coastal Act (Pub. Res. Code, §§30000–30900) (Coastal Act)2

1
  On our own motion, we take judicial notice of these geographical facts relating to
Martins Beach. (Evid. Code § 452, subd. (h); In re Nicole H. (2016) 244 Cal. App. 4th
1150, 1153; see also California Coastal Records Project 
(as of Aug. 3, 2017).)
2
  All undesignated statutory references are to the Public Resources Code.

                                              1
applied to the conduct of appellants, and they were required to apply for a coastal
development permit (CDP) before closing public access. The court also issued an
injunction that requires appellants to allow public coastal access at the same level that
existed when appellants bought the Martins Beach property in 2008. We affirm the trial
court‘s conclusion appellants‘ conduct is ―development‖ requiring a CDP under section
30106 of the Coastal Act. Further, we conclude appellants‘ constitutional challenge to
the Coastal Act‘s permitting requirement under the state and federal takings clauses is not
ripe, and we reject appellants‘ contention that the trial court‘s injunction is a per se
taking. Finally, we affirm the trial court‘s award of attorney fees to Surfrider.
                                      BACKGROUND
       Before appellants purchased Martins Beach, the public was permitted to access the
coast by driving down Martins Beach Road and parking along the coast, usually upon
payment of a fee. Public access was only permitted during the daytime, and access in the
winter varied based on the weather.3
       A table (10.1) attached to San Mateo County‘s 1998 Local Coastal Program
policies manual indicates that, while Martins Beach is privately owned, there is public
access to the water and a high level of existing use. Prior to appellants‘ purchase of the
Martins Beach property, appellants were told by San Mateo County that ―[t]here is
existing parking [and] access to the beach at Martins Beach. This access [is] also

3
  The parties dispute the nature and extent of public access to Martins Beach prior to
2008. Appellants contend the previous owners ―operated a business of allowing
permissive access to their property upon payment of a fee.‖ They argue the access was
entirely permissive, pointing to testimony that the previous owners would ―just close it
down for any period [they] felt like closing it.‖ We need not summarize all the evidence
on the history of access to the coast at Martins Beach, because whether the public
acquired a right of access through the history of public use is not at issue in the present
litigation. As explained later in this background summary, whether there has been a
dedication of a public use right is at issue in separate ongoing litigation to which
Surfrider is not a party. (See Friends of Martin’s Beach v. Martins Beach 1 LLC, et al.
(Super. Ct. San Mateo County, CIV517634).)

                                               2
memorialized [and] required to be preserved (no exceptions) by the Local Coastal
Program‖ and ―the access is there & will have to remain.‖
       Following the purchase of Martins Beach in July 2008, appellants continued to
allow the public to access the coast upon payment of a parking fee. From July 2008 to
September 2009, numerous vehicles paid the fee to access the coast.4 Appellants stopped
allowing public access in September 2009.5 They closed the gate (requiring a remote
control or key to open it), put a no-access sign on the gate, and painted over a billboard at
the entrance to the property that had advertised access to the beach.
       Prior to this complete closure, on February 6, 2009, the San Mateo County
Planning and Building Department had sent appellants an ―Informational Warning
Letter‖ that, among other things, referenced observations that the gate allowing access to
Martins Beach was closed and the billboard advertising access had been painted over.
The County requested a schedule of operation and an explanation ―of how the schedule
relates to historic patterns of public use,‖ to allow a determination of whether future
beach closures ―would trigger the need for a CDP.‖ The County asserted that ―any
change in the public‘s ability to access the shoreline at Martins Beach triggers the need
for a CDP because it represents a ‗change in the intensity of use of water or access
thereto.‘ ‖ (See § 30106.) On February 9, appellants responded, informing the County
they ―voluntarily intended to maintain the same amount and type of access as did our
predecessors.‖ Appellants also stated the beach was usually closed in winter and they
considered the public ―invited guests.‖


4
  According to the trial court‘s characterization of appellants‘ records, 1,044 vehicles paid
the access fee during that period.
5
  In their discovery responses, appellants stated access was closed in the summer or fall
of 2010. But at trial appellants‘ manager testified that logs recording payments of fees
reflected the extent of access permitted to Martins Beach, and there is no access recorded
in the logs after September 2009. In any event, the date when access was closed is not
important for the purposes of the present appeal.

                                              3
          In April 2009, the County responded to appellants‘ February letter, again asserting
appellants were required to apply for a CDP before changing the public‘s access to
Martins Beach. Among other things, the County requested additional information
regarding the history of public access, referencing publications stating the public
previously had year-round access to Martins Beach. In May, appellants again informed
the County they would ―provide access to the extent it was provided by the‖ prior
owners, but appellants asserted they were not legally obligated to do so. Appellants also
offered to ―provide [the County] with affidavits‖ to support their contentions about the
circumstances under which access and use had historically existed.
          In June 2009, appellants filed a lawsuit against San Mateo County (the County)
and the California Coastal Commission (the Coastal Commission), seeking a declaration
that, among other things, they were not required to maintain public access to Martins
Beach. In October, the trial court in the case sustained the defendants‘ demurrers without
leave to amend, concluding appellants were obligated to ―comply with the administrative
process provided by the‖ Coastal Act before seeking a judicial determination of their
rights.
          In September 2009, appellants stopped allowing the public access to the coast at
Martins Beach. Appellants did not apply for a CDP allowing them to do so.
          In September 2011, the Coastal Commission sent appellants a letter asserting,
among other things, that ―the erection of beach closure signs . . . as well as the permanent
closure of an existing gate . . . [at Martins Beach] would constitute development under
the Coastal Act‖ and San Mateo County‘s Local Coastal Plan. In November, San Mateo
County sent appellants a letter entitled in part, ―Notice of Preliminary Determination of
Violation.‖ The letter asserted appellants‘ ―closure of the coastal access‖ at Martins
Beach was unlawful because appellants did not obtain a CDP. In December, appellants
responded, arguing the beach closure was not a violation of the Coastal Act. Appellants
asserted, ―the road on Martins Beach is not subject to any access easement or any

                                               4
condition of any permit, but, rather, has historically been available to the public
permissively at the voluntary election and sole discretion of the property owner.‖ The
parties do not refer to further enforcement efforts by the County or the Coastal
Commission relating to closure of public access to Martins Beach.
       In October 2012, an unincorporated association going by the name ―Friends of
Martin‘s Beach‖ filed a lawsuit against appellants seeking access to the coast at Martins
Beach based on claims including a constitutional right of access or an express dedication
of access. (Friends of Martin’s Beach v. Martins Beach 1, LLC, et al. (Super. Ct. San
Mateo County, CIV517634).) The trial court in that case entered summary judgment in
favor of appellants, concluding Martins Beach is private property not subject to any right
of public access. The plaintiff appealed, and Division 2 of this court reversed in part.
(Friends of Martin’s Beach v. Martin’s Beach 1 LLC (Apr. 27, 2016, A142035) review
den. and opn. ordered nonpub. July 20, 2016.) As relevant here, the court of appeal held
the plaintiff had ―alleged facts sufficient to state a common law dedication claim‖ and
appellants had ―not shown that as a matter of law they are entitled to judgment‖ on the
claim. (Id. at p. 45.) The court of appeal remanded for trial on the dedication claim. (Id.
at p. 51.) The Friends of Martin’s Beach case is still pending in the trial court;
accordingly, the existence of public access rights to Martins Beach is presently
undetermined.
       In March 2013, Surfrider filed the present action. The complaint alleged
appellants engaged in ―development‖ (§ 30106) within the meaning of the Coastal Act by
closing public access to the coast at Martins Beach. The complaint alleged appellants
closed the gate to Martins Beach Road, added a sign to the gate stating ―BEACH
CLOSED KEEP OUT,‖ covered over another sign that had advertised public access, and
stationed security guards to deny public access. The complaint sought a declaration that
appellants‘ conduct constituted development under the Coastal Act requiring a CDP,
injunctive relief, imposition of fines, and an award of attorney fees under Code of Civil

                                              5
Procedure section 1021.5. Appellants filed a cross-complaint seeking a declaration that
its conduct did not constitute development under the Coastal Act and an injunction
prohibiting trespassing.
       Trial began in May 2014, and the trial court received testimony and documentary
evidence over the course of six court days.6 In November, the trial court issued a Final
Statement of Decision holding that appellants had, without a CDP, engaged in
―development‖ within the meaning of the Coastal Act by stopping the public‘s use of and
access to Martins Beach.7
       In December 2014, the trial court entered judgment in favor of Surfrider on its
claims for declaratory and injunctive relief. The court declared, ―[Appellants‘] desire to
change the public‘s access to and use of the water, beach and coast at Martins Beach
constitutes development under the [Coastal Act]. [Citation.] Consequently, if
[appellants] wish to change the public‘s access to and use of the water, beach and/or coast
at Martins Beach, they are required to obtain a [CDP] prior to doing so.‖ The court also
declared, ―[Appellants‘] conduct in changing the public‘s access to and use of the water,
beach and coast at Martins Beach, specifically by permanently closing and locking a gate
to the public across Martins Beach Road, adding signs to the gate, changing the messages
on the billboard on the property and hiring security guards to deter the public from



6
  Also in 2014, Senate Bill 968 was signed into law and codified at section 6213.5.
(Stats. 2014, ch. 922, § 1.) That statute authorizes the State Lands Commission to
negotiate with appellants ―to acquire a right-of-way or easement . . . for the creation of a
public access route to and along the shoreline . . . at Martins Beach‖ and, if necessary, ―to
acquire a right-of-way or easement, pursuant to Section 6210.9, for the creation of a
public access route to and along the shoreline, including the sandy beach, at Martins
Beach. . . .‖ (§ 6213.5, subds. (a)(1) & (b).) The parties cite to nothing in the record
indicating that any such negotiations have occurred or that any such proceeding has been
initiated.
7
  The trial court declined to impose fines on appellants, and the court rejected the claims
in appellants‘ cross-complaint. Those claims are not at issue in the present appeal.

                                              6
crossing or using the Property to access the water, beach and coast at Martins Beach
without a [CDP] constitutes a violation of the [] Coastal Act.‖
       The judgment also provided the following injunctive relief: ―[Appellants] are
hereby ordered to cease preventing the public from accessing and using the water, beach
and coast at Martins Beach until resolution of [appellants‘] [CDP] application has been
reached by San Mateo County and/or the Coastal Commission. The gate across Martins
Beach Road must be unlocked and open to the same extent that it was unlocked and open
at the time [appellants] purchased the property.‖
       In December 2014, Surfrider filed a motion for attorney fees pursuant to section
1021.5 of the Code of Civil Procedure. Surfrider requested fees in the amount of
$609,176.93 and costs in the amount of $15,511.01. That request included a voluntary
reduction of over 25% from the lodestar total based on counsel‘s actual hours. In May
2015, the trial court granted the motion and awarded Surfrider $470,461.55 in attorney
fees and $15,511 in costs.
       Appellants appealed from both the judgment and the order granting attorney fees.
Amici curiae briefs in support of Surfrider were filed by the Coastal Commission (joined
by the County) and Coastwalk California; an amici curiae brief in support of appellants
was filed by the Pacific Legal Foundation, on its own behalf and on behalf of a number of
business associations interested in the regulation of California coastal development.8




8
  This court previously deferred ruling on Surfrider‘s March 30, 2016 request for judicial
notice of a January 2016 letter from the Coastal Commission to the chief of the Palos
Verdes Estates Police Department regarding the interpretation of ―development‖ as used
in the Coastal Act. Because consideration of the letter is unnecessary to resolution of the
issues on appeal, the request for judicial notice is denied.

                                             7
                                       DISCUSSION
I.     Appellants’ Conduct is “Development” Under the Coastal Act
       Appellants contend the trial court erred in concluding that their conduct in closing
public access to Martins Beach constituted ―development‖ requiring a CDP under section
30106 of the Coastal Act. Appellants‘ claim fails.9
       A.     The Coastal Act
       ―The Coastal Act of 1976 ( . . . § 30000 et seq.) was enacted by the Legislature as
a comprehensive scheme to govern land use planning for the entire coastal zone of
California. The Legislature found that ‗the California coastal zone is a distinct and
valuable natural resource of vital and enduring interest to all the people‘; that ‗the
permanent protection of the state‘s natural and scenic resources is a paramount concern‘;
that ‗it is necessary to protect the ecological balance of the coastal zone‘ and that
‗existing developed uses, and future developments that are carefully planned and
developed consistent with the policies of this division, are essential to the economic and
social well-being of the people of this state . . . .‘ (§ 30001, subds. (a) and (d)). ‗[T]he
basic goals of the state for the coastal zone‘ are to: ‗(a) Protect, maintain, and, where

9
  We reject the contention of amicus the Coastal Commission that appellants were
required to exhaust their administrative remedies under Coachella Valley Mosquito &
Vector Control Dist. v. California Public Employment Relations Bd. (2005) 35 Cal. 4th
1072 (Coachella Valley), before presenting this claim. As in Coachella Valley, the issue
in the present case is of ―significant public interest,‖ it is ―purely legal and of a kind
within the [court‘s] expertise,‖ and ―we have received the benefit of the [Coastal
Commission‘s] views . . . through its [amicus brief] in this court.‖ (Id. at p. 1083.)
        Appellants also argue the public cannot be given access rights under the Coastal
Act because title to the Martins Beach property is derived from a Mexican land grant
confirmed by a federal patent issued in the 19th century. That claim is a challenge to the
Coastal Commission‘s jurisdiction as to which appellants must exhaust their
administrative remedies by applying for a CDP. (Coachella Valley, supra, 35 Cal.4th at
pp. 1082–1083.) Among other things, and in contrast to appellants‘ claim regarding the
meaning of the term ―development,‖ we have not received the benefit of the Coastal
Commission‘s views regarding this contention, which has potentially broad implications
for the operation of the Coastal Act.

                                               8
feasible, enhance and restore the overall quality of the coastal zone environment and its
natural and manmade resources. [¶] (b) Assure orderly, balanced utilization and
conservation of coastal zone resources taking into account the social and economic needs
of the people of the state. [¶] (c) Maximize public access to and along the coast and
maximize public recreational opportunities in the coastal zone consistent with sound
resources conservation principles and constitutionally protected rights of property
owners. [¶] (d) Assure priority for coastal-dependent and coastal-related development
over other development on the coast. [¶] [and] (e) Encourage state and local initiatives
and cooperation in preparing procedures to implement coordinated planning and
development for mutually beneficial uses, including educational uses, in the coastal
zone.‘ (§ 30001.5.)‖ (Yost v. Thomas (1984) 36 Cal. 3d 561, 565–566 (fn. omitted); see
also Pacific Palisades Bowl Mobile Estates, LLC v. City of Los Angeles (2007) 55 Cal. 4th
783, 793–794 (Pacific Palisades).) The Coastal Act ―shall be liberally construed to
accomplish its purposes and objectives.‖ (§ 30009; accord Pacific Palisades, at pp. 793–
794.)
        Under the Coastal Act, with the exception of certain emergency work, any person
―wishing to perform or undertake any development in the coastal zone . . . shall obtain a
coastal development permit,‖ in addition to any other permits required by law. (§ 30600,
subd. (a).)10 Section 30106 provides that ― ‗Development‘ means, on land, in or under
water, the placement or erection of any solid material or structure; discharge or disposal
of any dredged material or of any gaseous, liquid, solid, or thermal waste; grading,
removing, dredging, mining, or extraction of any materials; change in the density or
10
  The Coastal Act ―requires local governments to develop local coastal programs,
comprised of a land use plan and a set of implementing ordinances designed to promote
the act‘s objectives of protecting the coastline and its resources and of maximizing public
access. [Citations.] Once the Coastal Commission certifies a local government‘s
program, and all implementing actions become effective, the commission delegates
authority over coastal development permits to the local government.‖ (Pacific Palisades,
supra, 55 Cal.4th at p. 794.) San Mateo County has a certified Local Coastal Program.

                                             9
intensity of use of land, including, but not limited to, subdivision pursuant to the
Subdivision Map Act . . . , and any other division of land, . . . ; change in the intensity of
use of water, or of access thereto; construction, reconstruction, demolition, or alteration
of the size of any structure, including any facility of any private, public, or municipal
utility; and the removal or harvesting of major vegetation other than for agricultural
purposes, kelp harvesting, and timber operations which are in accordance with a timber
harvesting plan . . . .‖ (Emphasis added.) The Coastal Act also contains procedures for
waiver of the permit requirement and categorical exclusions from the requirement.
(§§ 30108.6, 30610.)
       The Coastal Act also includes findings about the importance of public
participation. Section 30006 provides, ―The Legislature further finds and declares that
the public has a right to fully participate in decisions affecting coastal planning,
conservation and development; that achievement of sound coastal conservation and
development is dependent upon public understanding and support; and that the
continuing planning and implementation of programs for coastal conservation and
development should include the widest opportunity for public participation.‖
       B.     Statutory Interpretation Principles
       ― ‗As in any case involving statutory interpretation, our fundamental task here is to
determine the Legislature‘s intent so as to effectuate the law‘s purpose.‘ [Citation.] We
begin by examining the statutory language because the words of a statute are generally
the most reliable indicator of legislative intent. [Citations.] We give the words of the
statute their ordinary and usual meaning and view them in their statutory context.
[Citation.] We harmonize the various parts of the enactment by considering them in the
context of the statutory framework as a whole. [Citations.] ‗If the statute‘s text evinces
an unmistakable plain meaning, we need go no further.‘ [Citation.] ‗Only when the
statute‘s language is ambiguous or susceptible of more than one reasonable interpretation,
may the court turn to extrinsic aids to assist in interpretation.‘ ‖ (In re C.H. (2011) 53

                                              10
Cal. 4th 94, 100–101.) ―When a provision of the Coastal Act is at issue, we are enjoined
to construe it liberally to accomplish its purposes and objectives, giving the highest
priority to environmental considerations.‖ (McAllister v. California Coastal Com. (2008)
169 Cal. App. 4th 912, 928.)
       C.      The Plain Language of the Coastal Act Controls
       The trial court held appellants‘ conduct in closing public access to Martins Beach
was ―development‖ under the Coastal Act because it decreased access to the water.
(§ 30106 [―development‖ includes ―change in the intensity of use of water, or of access
thereto‖].) Appellants argue, ―the simple acts of closing a gate and painting a sign do not
constitute ‗development‘ that requires a permit. It is commonsense that these acts are
nothing like those specifically covered by the statute—such as constructing or
demolishing a building, dredging or mining the land, or subdividing parcels.‖ Similarly,
they assert, ―What the actions included in Section 30106‘s definition have in common is
that they significantly change the nature of the land or a structure built on the land in
question.‖
       The Coastal Act has not been read as narrowly as appellants propose. Instead, the
courts have given the term ―development‖ an ―expansive interpretation . . . consistent
with the mandate that the Coastal Act is to be ‗liberally construed to accomplish its
purposes and objectives.‘ [§ 30009].‖ (Pacific Palisades, supra, 55 Cal.4th at p. 796;
see also Gualala Festivals Committee v. California Coastal Com. (2010) 183
Cal. App. 4th 60, 67 (Gualala) [―the statute provides an expansive definition of the
activities that constitute development for purposes of the Act. It is the language of that
definition that must be applied and interpreted, giving the words their usual and ordinary
meaning.‖].) Thus, directly contrary to appellants‘ assertions, ―the Coastal Act‘s
definition of ‗development‘ goes beyond ‗what is commonly regarded as a development
of real property‘ [citation] and is not restricted to activities that physically alter the land
or water [citation].‖ (Pacific Palisades, at p. 796; see also Gualala, at p. 67 [fireworks

                                               11
display is development under plain language of section 30106, even though not
―commonly regarded‖ as such]; Surfrider Foundation v. California Coastal Com. (1994)
26 Cal. App. 4th 151, 158 [―the public access and recreational policies of the Coastal Act
should be broadly construed to encompass all impediments to access, whether direct or
indirect, physical or nonphysical‖].) What is important for purposes of section 30106 in
the present case is that appellants‘ conduct indisputably resulted in a significant decrease
in access to Martins Beach. Pacific Palisades specifically contemplated that such a
change would be within the scope of the Coastal Act permitting requirement. (Pacific
Palisades, at p. 795 [―section 30106, by using the word ‗change,‘ signals that a project
that would decrease intensity of use, such as by limiting public access to the coastline or
reducing the number of lots available for residential purposes, is also a development‖].)
Accordingly, the nature of the conduct at issue does not undermine the conclusion that it
is development under the plain language of section 30106.11
       Appellants also contend the trial court erred in interpreting the Coastal Act
because it ―failed to differentiate between true ‗public access‘ – the right of the public to
freely traverse open lands – and ‗permissive access‘ – where a private owner allows
invitees to enter and use his or her lands.‖ They suggest development under the Act
should be read to encompass activities that result in a change in the intensity of access to
water only where the access is pursuant to an established public right of access. They
argue the contested language in section 30106 ―was simply intended to require a property
owner to obtain a permit if it wants to make changes that will impact a preexisting right
of public use or access—i.e., limiting access to a public easement that has been granted,


11
  Appellants also argue their conduct does not constitute development because the gate
and sign allegedly predate the Coastal Act, the act does not regulate the content of signs,
and the gate and fence are authorized because they are in an agricultural zone.
Appellants‘ arguments are misplaced. It is the totality of appellants‘ conduct in closing
access to Martins Beach that the court concluded fell within the definition of
development.

                                             12
purchased, or otherwise acquired as matter of legal right—not when a property owner
simply wants to limits the extent to which it will invite the public to use its concededly
private property.‖ Essentially, they argue section 30106 should be applied as if it read,
―development‖ includes ―change in the intensity of use of water, or of established public
right of access thereto.‖
       However, appellants point to nothing in the Coastal Act that would permit this
court to add the limiting descriptive phrase ―established public right of‖ to section 30106.
(People v. Massicot (2002) 97 Cal. App. 4th 920, 925 [―In construing a statute, it is the
role of the judiciary to simply ascertain and declare what is in terms or in substance
contained in the statute, not to insert what has been omitted.‖]; see also California Fed.
Savings & Loan Assn. v. City of Los Angeles (1995) 11 Cal. 4th 342, 349 (California
Federal).) Appellants focus on section 30211, in Article 2 of Chapter 3 of the act
(entitled ―Public Access‖), which provides in part, ―Development shall not interfere with
the public‘s right of access to the sea where acquired through use or legislative
authorization. . . .‖ But that provision does not purport to modify the definition of
development in section 30106.12
       Next, appellants emphasize language in the Coastal Act providing assurances
regarding the protection of private property rights. For example, section 30010 states,
―The Legislature hereby finds and declares that this division is not intended, and shall not
be construed as authorizing the commission, port governing body, or local government
acting pursuant to this division to exercise their power to grant or deny a permit in a
manner which will take or damage private property for public use, without the payment
of just compensation therefor. This section is not intended to increase or decrease the
rights of any owner of property under the Constitution of the State of California or the

12
  We need not decide for purposes of the present appeal whether section 30211
contemplates that findings about acquisition of use rights may be made in proceedings on
a CDP.

                                             13
United States.‖ However, that provision merely re-states the limitations imposed by the
takings clauses. Nothing in that language or other provisions referenced by appellants
provides any basis to adopt the narrowing interpretation they propose. Instead, one of the
―basic goals of the state for the coastal zone‖ is to ―Maximize public access to and along
the coast and maximize public recreational opportunities in the coastal zone consistent
with sound resources conservation principles and constitutionally protected rights of
private property owners.‖ (§ 30001.5, subd. (c), emphasis added.) Thus, maximizing
access is the goal, with the constitutional rights of property owners as the outside limit on
access. The Legislature‘s determination to define ―development‖ broadly and require
consideration of property rights during the permitting process is sensible because it
allows for public participation and the development of a full record regarding the nature
and extent of the private and public property rights at stake.
       Finally, appellants contend an interpretation of the Coastal Act permitting
requirement that encompasses their conduct ―would lead to all manner of absurd results.
Must a private owner seek a permit anytime he wishes to throw a party with guests, and
then again before he asks his guests to leave? Must a private owner who has a permit to
install a water pump seek a permit every time he wishes to turn the pump on or off? Is a
permit necessary to have a garage sale at one‘s home situated on the Coast?‖ However,
the Coastal Act recognizes and addresses the possibility that the broad definition of
development could be applied in situations where it would be inappropriate to require a
CDP. Thus, section 30610 (entitled ―Developments authorized without permit‖) provides
that no permit shall be required with respect to a number of specific listed activities; with
respect to ―temporary event[s]‖ that do ―not have any significant adverse impact upon
coastal resources‖ (§ 30610, subd. (i)(1)); and with respect to ―[a]ny category of
development, or any category of development within a specifically defined geographic
area, that the commission . . . has described or identified and with respect to which the
commission has found that there is no potential for any significant adverse effect, either

                                             14
individually or cumulatively, on coastal resources or on public access to, or along, the
coast . . . .‖ (§ 30610, subd. (e); see also Cal. Code Regs., tit. 14, Div. 5.5, Ch. 6
[―Exclusions from Permit Requirements‖].) Further, section 30624.7 authorizes the
Coastal Commission to establish procedures for the executive director to issue ―waivers
from [CDP] requirements for any development that is de minimis‖ and defines ―de
minimis‖ as a development that ―involves no potential for any adverse effect, either
individually or cumulatively, on coastal resources . . . .‖ (See also Pacific Palisades,
supra, 55 Cal.4th at p. 797 [noting that, through section 30624.7, the Coastal Act
―accounts for the possibility a proposed project may not affect coastal resources‖];
Gualala, supra, 183 Cal.App.4th at p. 69 [citing section 30624.7 and stating ―[t]hus,
temporary or de minimis activity that does not adversely impact coastal resources is
characterized in the statute as ‗development‘ but may be exempted from the permit
requirement‖].)
       That the Legislature adopted exceptions from the permitting requirement and
authorized further exemptions for conduct that would literally constitute ―development‖
under section 30106 shows the broad definition was meant to be taken literally and the
possibility that it would be absurd to require a CDP for certain conduct would be
addressed through the procedures for exceptions in the Coastal Act. Appellants fail to
show that the exceptions procedures are inadequate. The Gualala court rejected an
argument directly analogous to that made by appellants. There, the appellant argued
construing development broadly enough to encompass its fireworks festival would lead to
― ‗absurd results,‘ ‖ outlining various scenarios, as appellants do in the present case.
(Gualala, supra, 183 Cal.App.4th at p. 69, fn. 3.) Gualala rejected the argument, stating
―The exemption and waiver provisions, however, avoid [appellant‘s] hypothetical
absurdities.‖ (Ibid.) The court further explained, ―Construing the Act to provide the
[Coastal] Commission with both expansive jurisdiction to control even limited,
temporary development and the authority to exempt from the permit process development

                                               15
that does not have ‗any significant adverse impact upon coastal resources‘ provides the
[Coastal] Commission the necessary flexibility to manage the coastal zone environment
so as to accomplish the statutory purposes.‖ (Id. at pp. 69–70; accord Pacific Palisades,
supra, 55 Cal.4th at p. 797.) The same reasoning applies here.13
       Liberally construing the Coastal Act to accomplish its purposes and objectives
(§ 30009), we conclude the trial court did not err in applying the plain language of
section 30106.14
13
   Arguably, interpreting section 30106 to encompass appellants‘ conduct would trigger
the section 30212 requirement that ―new development projects‖ provide public coastal
access. (See Whaler’s Village Club v. California Coastal Com. (1985) 173 Cal. App. 3d
240, 258.) However, if the permit consideration process disclosed no basis to deny
appellants a CDP allowing them to close public access to Martins Beach, it would likely
be improper to impose that access requirement. Among other things, section 30214,
subdivision (b), requires that ―the public access policies of this article be carried out in a
reasonable manner that considers the equities and that balances the rights of the
individual property owner with the public‘s constitutional right of access.‖
14
   Because the plain language of section 30106 controls, it is unnecessary to address
appellants‘ arguments based on the legislative history of the Coastal Act. (People v.
Flores (2003) 30 Cal. 4th 1059, 1063 [―When the language of a statute is clear, we need
go no further.‖]; California Federal, supra, 11 Cal.4th at p. 349 [―When, as here,
‗ ― ‗statutory language is . . . clear and unambiguous there is no need for construction,
and courts should not indulge in it.‘ ‖ ‘ ‖].) In any event, none of appellants‘ arguments
provide a persuasive basis to reject a plain language interpretation of section 30106.
Appellants also point to section 6213.5, which directs the Coastal Commission to
negotiate with appellants to obtain an easement or to acquire an easement by eminent
domain. (See fn. 6, ante.) However, appellants do not explain how the enactment of
section 6213.5 is relevant to our construction of ―development‖ in the Coastal Act.
Section 6213.5 reflects the Legislature‘s intent that public access to Martins Beach be
preserved, but it does not affect our analysis. Appellants urge that their proposed
interpretation of ―development‖ avoids the difficult constitutional questions addressed in
part III, post, of this decision. (See, e.g., People v. Engram (2010) 50 Cal. 4th 1131, 1161
[―a statute must be construed, if reasonably possible, in a manner that avoids a serious
constitutional question‖].) However, appellants cite no authority such consideration
provides a basis for disregarding the plain statutory language.
        Finally, we reject appellants‘ suggestion in a July 10, 2017 letter submitted
following oral argument that the California Supreme Court‘s recent decision in Lynch v.
California Coastal Com. (2017) 3 Cal.5th 470, is relevant to the present appeal.
Appellants assert that Lynch ―underscores that if [appellants] were to apply for a permit

                                             16
II.      Appellants’ Challenge to the Coastal Act’s Permit Requirement is Not Ripe
         Appellants contend interpreting the Coastal Act to require they apply for a CDP
would constitute an unconstitutional taking under the state and federal Constitutions.
Surfrider and amicus the Coastal Commission argue that claim is not ripe for review. We
agree.
         A takings claim that challenges the application of regulations to particular
property is not ripe until ―the government entity charged with implementing the
regulations has reached a final decision regarding the application of the regulations to the
property at issue.‖ (Williamson Co. Regional Planning v. Hamilton Bank (1985) 473
U.S. 172, 186; accord Landgate, Inc. v. California Coastal Com. (1998) 17 Cal. 4th 1006,
1018 (Landgate); see also MacDonald, Sommer & Frates v. Yolo County (1986) 477 U.S.
340, 348 [―an essential prerequisite . . . is a final and authoritative determination of the
type and intensity of development legally permitted on the subject property‖]; Hensler v.
City of Glendale (1994) 8 Cal. 4th 1, 12 [―The impact of a law or regulation on the
owner‘s right to use or develop the property cannot be assessed until an administrative
agency applies the ordinance or regulation to the property and a final administrative
decision has been reached with regard to the availability of a variance or other means by
which to exempt the property from the challenged restriction.‖]; Boise Cascade Corp. v.
United States (Fed.Cir. 2002) 296 F.3d 1339, 1351–1352 (Boise Cascade) [collecting
cases].) Such a final decision ―informs the constitutional determination whether a
regulation has deprived a landowner of ‗all economically beneficial use‘ of the property,
[citation], or defeated the reasonable investment-backed expectations of the landowner to


to engage in ‗development,‘ even while protesting the jurisdiction of the Coastal
Commission over its conduct, [respondents] could try to argue that [appellants‘] applying
for and/or receiving some form of permit forfeited all challenges to the Coastal
Commission‘s jurisdiction.‖ Regardless of the applicability of Lynch‘s forfeiture analysis
to that situation, we have concluded appellants‘ conduct is ―development‖ within the
meaning of the Coastal Act.

                                              17
the extent that a taking has occurred, [citation]. These matters cannot be resolved in
definitive terms until a court knows ‗the extent of permitted development‘ on the land in
question.‖ (Palazzolo v. Rhode Island (2001) 533 U.S. 606, 618; see also Williamson, at
p. 191.)
       Appellants‘ takings claim with respect to the Coastal Act permit requirement is
necessarily distinct from its claim with respect to the trial court‘s injunction (see part III,
post). The injunction was a final determination that actually required appellants to
temporarily allow the public to access Martins Beach. In contrast, it is undisputed that
appellants have not obtained a final decision on an application for a CDP allowing them
to close public access to Martins Beach; indeed, the record does not indicate any such
application has been submitted. As amicus the Coastal Commission points out, ―If the
Coastal Act agencies grant [appellants] a permit to close their property to the public, or
accept that denial of a permit would violate the provisions of [] section 30010 and adjust
application of Coastal Act policies accordingly, or find that the public has existing rights
of access to the property, those decisions would certainly inform determinations
regarding the economic impact on [appellants] of Coastal Act regulation of their property
as well as determinations regarding the character of the government action.‖
Accordingly, appellants‘ claim the permit requirement itself effects a taking is not ripe.
(See Landgate, supra, 17 Cal.4th at pp. 1017–1018, quoting United States v. Riverside
Bayview Homes, Inc. (1985) 474 U.S. 121, 126–127 [― ‗[T]he mere assertion of
regulatory jurisdiction by a governmental body does not constitute a regulatory
taking. . . . A requirement that a person obtain a permit before engaging in a certain use
of his or her property does not itself ―take‖ the property in any sense: after all, the very
existence of a permit system implies that permission may be granted, leaving the
landowner free to use the property as desired.‘ ‖].)
       Appellants contend the ripeness requirement does not apply to them as the
defendants, asserting that ―ripeness is a prohibition on plaintiffs raising claims that do not

                                              18
yet warrant judicial attention.‖ However, appellants‘ cases do not support that broad
proposition; appellants‘ takings claim regarding the permit requirement cannot be
resolved for the reasons explained above, even though the claim is asserted as a defense
to Surfrider‘s effort to enforce the permitting requirements of the Coastal Act. (See
Vandermost v. Bowen (2012) 53 Cal. 4th 421, 452 (Vandermost) [― ‗the ripeness doctrine
is primarily bottomed on the recognition that judicial decisionmaking is best conducted in
the context of an actual set of facts so that the issues will be framed with sufficient
definiteness to enable the court to make a decree finally disposing of the
controversy.‘ ‖].)15 Appellants also argue their challenge to the permit requirement is
ripe because ―neither the County nor the [Coastal] Commission could deny a request for a
permit to exercise [the right to exclude] without violating the Takings Clause.‖ It may be
that appellants‘ CDP application will be granted because the reviewing authority
concludes denial of a permit would violate appellants‘ property rights, contrary to section
30010 of the Coastal Act. That determination will depend on the record developed
following a CDP application. But appellants present no authority for the proposition that
the likelihood their permit will be granted affects this court‘s analysis of the ripeness of
their claim. Finally, we reject appellants‘ apparent suggestion, also unsupported by
authority, that ripeness is only at issue in regulatory takings claims. Appellants‘ claim is




15
  Horne v. Department of Agriculture (2015) 135 S. Ct. 2419, does not support
appellants‘ claim. There, the Supreme Court held raisin growers could present a takings
defense in an enforcement action after they refused to surrender a quantity of raisins to
the federal government pursuant to a regulation intended to stabilize prices. (Id. at p.
2056.) The court concluded the claim was ripe because it was not a situation where ―the
plaintiff ‗ha[d] not yet obtained a final decision regarding the application of the . . .
regulations to its property.‘ ‖ (Id. at p. 2061.) Instead, ―petitioners were subject to a final
agency order imposing concrete fines and penalties at the time they sought judicial
review.‖ (Id. at pp. 2061–2062.) There is no comparable final order in the present case.

                                              19
not ripe because the bare permit requirement is not a taking; that the outcome they
oppose is allegedly a physical taking does not change the analysis.16
       This court will not issue an ―advisory opinion‖ (Vandermost, supra, 53 Cal.4th at
p. 452) regarding the constitutionality of a hypothetical decision on a CDP application
regarding closure of Martins Beach before the County or Coastal Commission is given an
opportunity to render a decision.
III.   Appellants Have Not Shown the Trial Court’s Injunction Is Unconstitutional
       The trial court‘s judgment provides the following injunctive relief: ―Defendants
are hereby ordered to cease preventing the public from accessing and using the water,
beach, and coast at Martins Beach until resolution of Defendants‘ [CDP] application has
been reached by San Mateo County and/or the Coastal Commission. The gate across
Martins Beach Road must be unlocked and open to the same extent that it was unlocked
and open at the time Defendants purchased the property.‖ Appellants contend the
injunction effects a per se physical taking. As we explain below, the United States
Supreme Court is divided on the question of whether a judicial action may, itself
constitute a taking. (See Petro-Hunt, L.L.C. v. United States (Fed.Cl. 2016) 126 Fed. Cl.
367, 378 (Petro-Hunt) [―The contours—and even the existence—of a judicial takings
doctrine has been debated in federal courts and in legal scholarship.‖]; Brace v. United
States (Fed.Cl. 2006) 72 Fed. Cl. 337, 358–359 [―Generally speaking, court orders have
never been viewed themselves as independently giving rise to a taking.‖].) What is clear,
however, is that judicial action that would be a taking if it were a legislative or executive
act is unconstitutional, under either the takings clause or the due process clause. Pending
a judicial ruling to the contrary, it is also clear that the trial court‘s injunction intrudes on

16
  We recognize that the permit requirement means appellants are legally required to
obtain a permit before closing public access, but appellants have not demonstrated that
affects the ripeness analysis. The Coastal Commission has not sought to impose penalties
for appellants‘ failure to seek a permit and we need not consider to what extent such
penalties can be imposed on appellants, consistent with the takings clause.

                                               20
appellants‘ established property right to exclude others by allowing the public to access
Martins Beach pending a determination on appellants‘ application for a CDP. However,
we reject appellants‘ contention that this temporary right of beach access is a per se
taking. Because appellants do not contend the injunction is a taking under the ad hoc,
multifactor test of Penn Central Transp. Co. v. City of New York (1978) 438 U.S. 104
(Penn Central), or under any other multifactor analysis, we do not evaluate the trial
court‘s injunction under such an analysis.
       A.     If Appellants Established that the Trial Court’s Injunction Effected a
Taking, It Was Unconstitutional17
       ―The Takings Clause of the Fifth Amendment, made applicable to the States
through the Fourteenth Amendment [citation], provides that private property shall not ‗be
taken for public use, without just compensation.‘ ‖ (Lingle v. Chevron U.S.A. Inc. (2005)
544 U.S. 528, 536 (Lingle); see also Cal. Const., art. I, § 19 [takings clause in California
constitution]; California Building Industry Assn. v. City of San Jose (2015) 61 Cal. 4th
435, 456, fn. 10 (California Building Industry. Assn.) [―In contexts comparable to that at
issue in this case, past cases of this court have interpreted the state takings clause
‗congruently‘ with the federal takings clause.‖].)18 ―As a general matter, so long as a
land use regulation does not constitute a physical taking or deprive a property owner of
all viable economic use of the property, such a restriction does not violate the takings
clause insofar as it governs a property owner‘s future use of his or her property, except in
the unusual circumstance in which the use restriction is properly found to go ‗too far‘ and
to constitute a ‗regulatory taking‘ under the ad hoc, multifactored test discussed by the
17
   At various points in this decision we phrase the question at issue as whether the trial
court‘s injunction effected a ―taking.‖ But, consistent with our discussion herein, we
mean that it would be considered a taking if done by the legislative or executive branches
of government.
18
   There are significant differences between the state and federal takings clauses with
respect to the timing of and procedures for just compensation. (See Property Reserve,
Inc. v. Superior Court (2016) 1 Cal.5th 151, 185–188 (Property Reserve).)

                                              21
United States Supreme Court in Penn Central[, supra, 438 U.S. 104].‖ (California
Building. Industry Assn., at p. 462.) Governmental action that constitutes a permanent
physical invasion or deprives a property of all viable economic use is usually a
― ‗categorical‘ ‖ taking requiring compensation. (Kavanau v. Santa Monica Rent Control
Bd. (1997) 16 Cal.4th at p. 774 (Kavanau).) The determination of whether a taking has
occurred is ―a question of law based on factual underpinnings.‖ (Bass Enterprises Prod.
Co. v. United States (Fed.Cir. 1998) 133 F.3d 893, 895.)
       In Stop the Beach Renourishment, Inc. v. Florida D.E.P. (2010) 560 U.S. 702
(Stop the Beach), the United States Supreme Court considered the applicability of the
takings clause to judicial action. There, a group of beachfront landowners contended the
Florida Supreme Court took their property when it held that a state statute providing for
beach restoration projects did not unconstitutionally deprive landowners of their right to
littoral accretions (additions of sand, sediment, or other deposits to waterfront land).
(Stop the Beach, at pp. 707–712.) The eight justices who took part in the case19 held the
Florida court‘s decision did not constitute a violation of the takings clause because it ―did
not contravene the established property rights of‖ the landowners. (Id. at p. 733.) The
court reasoned, ―[t]here is no taking unless petitioner can show that, before the Florida
Supreme Court‘s decision, littoral-property owners had rights to future accretions and
contact with the water superior to the State‘s right to fill in its submerged land.‖ (Id. at p.
730.) The landowners failed to make that showing. (Id. at pp. 730–733.)20

19
   Justice Stevens did not participate in deciding the case. (Stop the Beach, supra, 560
U.S. at p. 733.)
20
   The Florida statute designated the re-claimed beach as public property. (Stop the
Beach, supra, 560 U.S. at p. 710.) The Florida Supreme Court concluded the legislation
was not a taking because the doctrine of ―avulsion . . . permitted the State to reclaim the
restored beach on behalf of the public.‖ (Id. at p. 712.) Justice Scalia‘s plurality opinion
framed the relevant question under the takings clause as whether the Florida Supreme
Court‘s interpretation of the relevant property law had ―declare[d] that what was once an
established right of private property no longer exists.‖ (Id. at p. 715; see also Peñalver &
Strahilevitz, Judicial Takings or Due Process? (2012) 97 Cornell L.Rev. 305, 365 [―If

                                              22
       As relevant to the present case, in resolving Stop the Beach, the Justices
considered whether a court decision can effect a compensable taking of property. Justice
Scalia‘s plurality opinion for four Justices concluded a state court decision could effect a
compensable taking if it reversed well-established property law. The plurality reasoned
the takings clause ―bars the State from taking private property without paying for it, no
matter which branch is the instrument of the taking.‖ (Stop the Beach, supra, 560 U.S. at
p. 715.) ―If a legislature or a court declares that what was once an established right of
private property no longer exists, it has taken that property, no less than if the State had
physically appropriated it or destroyed its value by regulation.‖ (Ibid.) But state court
decisions that ―merely clarify and elaborate property entitlements‖ are not judicial
takings. (Id. at p. 727.) A state court decision that effects a taking should be reversed
and the state legislature can decide to ―either provide compensation or acquiesce in the
invalidity of the offending features of the Act.‖ (Id. at pp. 723–724.)
       On the other hand, four other Justices declined to reach that issue, concluding it
was unnecessary to determine whether the actions of a court can effect a taking. (Stop
the Beach, supra, 560 U.S. at pp. 733–734 (conc. opn. of Kennedy, J.) [―[T]his case does
not require the Court to determine whether, or when, a judicial decision determining the
rights of property owners can violate the Takings Clause‖]; id., at p. 745 (conc. opn. of
Breyer, J.) [―There is no need now to decide more than . . . that the Florida Supreme
Court‘s decision in this case did not amount to a ‗judicial taking.‘ ‖].) Justice Kennedy,
joined by Justice Sotomayor, reasoned that exercise of the power to take property for
public use (upon payment of compensation) has ―as a matter of custom and practice‖
been within the province of ―the political branches—the legislature and the executive—


the Florida Supreme Court had in fact changed its law of avulsion . . . [t]he [Florida]
courts would have been the instrumentality by which the government defendants . . . .
took private property for public use, literally redefining private property as state
property.‖].)

                                              23
not the courts.‖ (Stop the Beach, at p. 735 (conc. opn. of Kennedy, J.).) He expressed
concern that a judicial takings doctrine would permit judges to exercise powers more
appropriately resting in the legislative and executive branches and that there are
unresolved questions as to, for example, the proper remedy for a judicial taking. (Id., at
pp. 736-741.) Justice Breyer, in his concurrence joined by Justice Ginsburg, warned that
adoption of a judicial takings doctrine ―would invite a host of federal takings claims
without the mature consideration of potential procedural or substantive legal principles
that might limit federal interference in matters that are primarily the subject of state law.‖
(Stop the Beach, at p. 743 (conc. opn. of Breyer, J.).)
       Justice Kennedy argued in his concurrence that the Due Process Clause was the
more appropriate place to look for limitations on judicial power. ―The due process
clauses of the state and federal Constitutions guarantee property owners ‗due process of
law‘ ‖ prior to any deprivation of ― ‗property.‘ ‖ (Kavanau, supra, 16 Cal.4th at p. 770;
see also Cal. Const., art. I, § 7; U.S. Const., 14th Amend., § 1.) The due process clauses
―guarantee appropriate procedural protections [citation] and also place some substantive
limitations on legislative measures.‖ (Kavanau, at p. 771.) Justice Kennedy reasoned
that, ―[i]f a judicial decision, as opposed to an act of the executive or the legislature,
eliminates an established property right, the judgment could be set aside as a deprivation
of property without due process of law. The Due Process Clause, in both its substantive
and procedural aspects, is a central limitation upon the exercise of judicial power.‖ (Stop
the Beach, supra, 560 U.S. at p. 735 (con. opn. of Kennedy, J.); see also id. at p. 737
[―The Court would be on strong footing in ruling that a judicial decision that eliminates
or substantially changes established property rights, which are a legitimate expectation of
the owner, is ‗arbitrary or irrational‘ under the Due Process Clause.‖].) Without opining
whether the act would be a violation of procedural or substantive due process, Justice
Kennedy declared that ―without a judicial takings doctrine, the Due Process Clause



                                              24
would likely prevent a State from doing ‗by judicial decree what the Takings Clause
forbids it to do by legislative fiat.‘ ‖ (Ibid.)
       Thus, under the plurality‘s views and under Justice Kennedy‘s concurrence, a
judicial act that would constitute a taking if done by another branch of government is
unconstitutional.21 We recognize the claimed judicial taking in the present case is
somewhat different from the one challenged in Stop the Beach. In that case, the claimed
taking was an interpretation of property law that the landowners contended deprived them
of their right to littoral accretions. (Stop the Beach, supra, 560 U.S. at pp. 707–712.) In
the present case, the claimed taking is not an interpretation of property law. It is an
injunction designed to enforce the permit requirements of the Coastal Act. Nevertheless,
Surfrider does not contend that distinction affects the constitutionality of the injunction
under Stop the Beach. Surfrider states that it ―has no quarrel with the general proposition
21
   Stop the Beach does not seem the best case to serve as a foundation for an analysis of a
judicial takings doctrine. The taking discussed by the plurality opinion originated in
legislative action. Arguably, the judicial decision effectuated nothing more than a
legislative taking and could have been analyzed as such. (See Stevens, J. (Ret.), The
Ninth Vote in the “Stop the Beach” Case (2013) 88 Chi.-Kent L.Rev. 553, 557 [―if there
had been any taking in the case, it would not have been a ‗judicial‘ taking. Any taking
that might have occurred was effected either when the Florida state legislature passed the
statute authorizing the creation of new permanent unchanging property lines to replace
the ever-changing common-law lines, or when the agency actually set the property lines
that would preclude petitioners from acquiring further land by accretion.‖]; Snyder,
Unnecessary Expansion of the Takings Clause to the Judiciary: Stop the Beach
Renourishment, Inc. v. Fla. Dep’t of Envtl. Prot., 130 S. Ct. 2592 (2010) (2011) 30 Temp.
J. Sci. Tech. & Envtl. L. 347, 369 [―In light of the fact that the Florida Supreme Court
simply interpreted a legislative act, the case should have been brought on appeal as a
traditional legislative taking claim.‖]; Policicchio, Stop the Beach Renourishment, Inc. v.
Florida Department of Environmental Protection (2011) 35 Harv. Envtl. L.Rev. 541, 552
[―Instead of a state legislature‘s statutory enactment or a state executive‘s action
constituting a taking, now the state court will have performed the taking through its
review and interpretation of the statute or executive action.‖]; see also Stop the Beach,
supra, 560 U.S. at p. 729, fn. 11 [rejecting legislative takings claim on same basis as
judicial takings claim]; Petro-Hunt, supra, 126 Fed.Cl. at pp. 379–380 [reviewing cases
but identifying none that applied Stop the Beach to find an unconstitutional judicial
taking].)

                                                   25
that under certain circumstances, an injunction can constitute a taking of private property
(whether characterized as a ‗judicial taking‘ or deprivation of due process).‖ The lesson
we take from Stop the Beach is that where it has been determined that a court action
eliminates an established property right and would be considered a taking if done by the
legislative or executive branches of government, it must be invalidated as
unconstitutional, whether under the takings or due process clauses.22 It is to that issue
that we now turn.
       B.     The Trial Court’s Injunction Temporarily Intrudes on Appellants’
              Established Right to Exclude Others
       At the outset, we reject Surfrider‘s suggestion that appellants‘ takings claim can be
rejected simply because the injunction ―only restores the historical status quo of public
access, until and unless Appellants seek and obtain a CDP allowing them to end that use.
It is no different than a court order enjoining a property owner from developing property
without first applying for the permits required by law.‖ We recognize, of course, that
Surfrider contends the public has a right to access Martins Beach due to a dedication,
which is an issue that will be determined in the separate Friends of Martin’s Beach case
(Super Ct. San Mateo County, CIV517634). However, Surfrider points to nothing


22
   Some California decisions have applied the takings clause to injunctions. For example,
in Cox Cable San Diego, Inc. v. Bookspan (1987) 195 Cal. App. 3d 22, 25, the court of
appeal held the trial court properly denied a cable company‘s request for a preliminary
injunction enjoining a property owner from interfering with reconnection of its
subscribers at an apartment building. Because reconnection would have required
attaching cable equipment to the building, the court reasoned the injunction would have
been an uncompensated taking. (Id. at pp. 26–27.) The court commented, ―The physical
invasion of private property is no less an invasion if it is authorized by the courts through
the granting of a preliminary injunction than if authorized by the Legislature enacting a
statute mandating a right of access to cable companies. A taking of private property
occurs in either case.‖ (Id. at p. 27; see also Judlo, Inc. v. Vons Companies (1987) 211
Cal. App. 3d 1020, 1027 [preliminary injunction requiring owner to permit plaintiff to
place newsrack on owner‘s property ―is an unconstitutional taking of private property
without compensation‖].)

                                             26
showing the public has a right to access Martins Beach that has been recorded or
judicially determined.23 Accordingly, regardless of the public access rights that may be
legally established in the future, this court must presume the prior access was permissive
and treat the trial court‘s injunction as temporarily restricting appellants‘ right to exclude
the public from its property. (See Lucas v. South Carolina Coastal Council (1992) 505
U.S. 1003, 1028–1029 [government cannot without compensation take easement that is
not ―a pre-existing limitation upon the land owner‘s title‖]; LT-WR, L.L.C. v. California
Coastal Com. (2007) 152 Cal. App. 4th 770, 805 [―in the absence of a judicial
determination that prescriptive rights exist for public use of [the property], the [Coastal]
Commission‘s denial of a permit for gates and signs on the ground that potential
prescriptive rights exist was speculative‖]; City of Needles v. Griswold (1992) 6

23
   In its brief, amicus curiae Coastwalk California argues the public trust doctrine
supports a public claim of right to cross appellants‘ property to access Martins Beach.
(See Cal. Const., art. X, § 4; Cal. Civ. Code § 670; National Audubon Society v. Superior
Court (1983) 33 Cal. 3d 419, 434 [―the English common law evolved the concept of the
public trust, under which the sovereign owns ‗all of its navigable waterways and the
lands lying beneath them ―as trustee of a public trust for the benefit of the people‖ ‘ ‖];
Zack’s, Inc. v. City of Sausalito (2008) 165 Cal. App. 4th 1163, 1174 [―In 1850, when
California was admitted to the Union, it acquired ownership of all tidelands and the beds
of all inland navigable waters within its borders.‖].) It is not clear whether Coastwalk
California contends the public trust doctrine alone provides the public the right to cross
appellants‘ property to access the coast regardless of whether the history of use supports a
finding of a dedication or a prescriptive right of access. (Compare Nollan v. California
Coastal Commission (1987) 483 U.S. 825, 832 (Nollan) [citing California cases as
suggesting ―that to obtain easements of access across private property the State must
proceed through its eminent domain power,‖ while acknowledging none of the cases
―specifically addressed the argument that Art. X, § 4, allowed the public to cross private
property to get to navigable water‖] with id. at pp. 847–848 (dis. opn. of Brennan, J.)
[suggesting that, in light of Article X, section 4, private landowner has no reasonable
expectation of compensation where State acts to protect public access to coast].) In any
event, we need not and do not determine whether appellants‘ takings claim can be
rejected on the basis that the public has a right to access the coast under the California
Constitution. Surfrider does not so argue, and, more fundamentally, we conclude
appellants have not shown the trial court‘s injunction is a taking, even without
considering the public trust doctrine.

                                              27
Cal. App. 4th 1881, 1888 (City of Needles) [―A temporary taking ordered during the
pendency of an action to determine whether the taking may be made permanent, enjoys
no constitutional exception.‖].) Surfrider cites no authority to the contrary.
      C.      The Trial Court’s Injunction is Not a Per Se Taking
       ―[T]he Takings Clause ‗does not prohibit the taking of private property, but
instead places a condition on the exercise of that power.‘ [Citation.] In other words, it ‗is
designed not to limit the governmental interference with property rights per se, but rather
to secure compensation in the event of otherwise proper interference amounting to a
taking.‘ [Citation.] While scholars have offered various justifications for this regime, we
have emphasized its role in ‗bar[ring] Government from forcing some people alone to
bear public burdens which, in all fairness and justice, should be borne by the public as a
whole.‘ ‖ (Lingle, supra, 544 U.S. at pp. 536–537.)
       ―In view of the nearly infinite variety of ways in which government actions or
regulations can affect property interests,‖ the United States Supreme Court has identified
only certain narrowly-defined categories of ―government interference with property‖ that
are considered per se (or ―categorical‖) takings. (Arkansas Game & Fish Commission v.
United States (2012) 568 U.S. 23, 31 (Arkansas Game); see also Lingle, supra, 544 U.S.
at p. 538; Powell v. County. of Humboldt (2014) 222 Cal. App. 4th 1424, 1436 (Powell).)
These include ―regulations that completely deprive an owner of ‗all economically
beneficial us[e]‘ of her property,‖ as well as governmental action that ―requires an owner
to suffer a permanent physical invasion of her property—however minor.‖ (Lingle, at p.
538; see also Arkansas Game, at pp. 32–33.) ―[A]side from the cases attended by rules of
this order, most takings claims turn on situation-specific factual inquiries.‖ (Arkansas
Game, at p. 32 [citing Penn Central, supra, 438 U.S. at p. 124].)
       In Penn Central, supra, 438 U.S. 104, the Supreme Court prescribed ―an ‗ad hoc‘
factual inquiry‖ to determine when a regulation is a ―restriction on the use of property
that [goes] ‗too far‘ ‖ and, thus, constitutes a taking that requires compensation. (Horne,
supra, 135 S.Ct. at p. 2427.) ―That inquiry required considering factors such as the
economic impact of the regulation, its interference with reasonable investment-backed

                                             28
expectations, and the character of the government action.‖ (Ibid.) As Lingle explained,
―The Court in Penn Central acknowledged that it had hitherto been ‗unable to develop
any ―set formula‖ ‘ for evaluating regulatory takings claims, but identified ‗several
factors that have particular significance.‘ . . . The Penn Central factors—though each
has given rise to vexing subsidiary questions—have served as the principal guidelines for
resolving regulatory takings claims that do not fall within the physical takings or
[deprivation of all economically beneficial use] rules.‖ (Lingle, 544 U.S. at pp. 538–539;
see also Murr v. Wisconsin (2016) 137 S. Ct. 1933, 1942–1943 (Murr).)
       Appellants contend the trial court‘s injunction constitutes a per se physical taking
exempt from the multifactor Penn Central analysis because it stripped them of their right
to exclude the public from Martins Beach. We conclude that, although the trial court‘s
injunction effected a physical invasion analogous to an easement, the temporary nature of
the injunction means it may not be treated as a per se taking. Because appellants make no
attempt to show the injunction effected a taking under the Penn Central test (or any other
multifactor test), we affirm.24
              1.     Compulsory Permanent Easements That Are Not Proper Conditions
                     On Development Are Per Se Takings
       The proposition that permanent physical invasions are per se takings is rooted in
Loretto v. Teleprompter Manhattan CATV Corp. (1982) 458 U.S. 419 (Loretto), which
held that a state law requiring landlords to permit cable companies to install cable
facilities in apartment buildings effected a taking. The court emphasized, ―[t]he power to
exclude has traditionally been considered one of the most treasured strands in an owner‘s
bundle of property rights.‖ (Id. at p. 435.) The court also stated, ―physical invasion cases
are special and . . . any permanent physical occupation is a taking.‖ (Id. at p. 432; see
also Horne, supra, 135 S.Ct. at p. 2429.) This is so ―without regard to whether the action


24
  We need not and do not decide whether the trial court‘s injunction is literally a
regulatory taking that must be analyzed under the Penn Central test or whether another
multifactor test applies to the type of temporary physical invasion at issue in the present
case. (See Part III.D, post.)

                                             29
achieves an important public benefit or has only minimal economic impact on the
owner.‖ (Loretto, at pp. 434–435.)
       In Nollan, supra, 483 U.S. 825, the Supreme Court applied Loretto in the context
of a condition imposed on an owner seeking a development permit. There, the Coastal
Commission required a beachfront property owner to convey an easement allowing the
public to traverse a strip of the property to reach the shoreline as a condition of approval
of the owner‘s permit to build a larger house. (Id. at pp. 828–829.) The court relied on
Loretto in concluding the easement was ―a ‗permanent physical occupation‘ ‖ of the
property, because the public was ―given a permanent and continuous right to pass to and
fro, so that the real property may continuously be traversed, even though no particular
individual is permitted to station himself permanently upon the premises.‖ (Id. at p. 832;
see also Dolan v. City of Tigard (1994) 512 U.S. 374, 384 [following Nollan with respect
to condition requiring dedication of a bike/pedestrian path for approval of store
expansion].) Accordingly, ―had the government simply appropriated the easement in
question, this would have been a per se physical taking.‖ (Lingle, supra, 544 U.S. at p.
546 [discussing Nollan and Dolan]; see also California Building Industry Assn., supra,
61 Cal.4th at pp. 457–458 [same].)
       The question in both Nollan and Dolan was ―whether the government could,
without paying the compensation that would otherwise be required upon effecting such a
taking, demand the easement as a condition for granting a development permit the
government was entitled to deny.‖ (Lingle, supra, 544 U.S. at pp. 546–547.) Nollan
ultimately held the condition was an uncompensated taking because it did not
―substantially advance the same government interest that would furnish a valid ground
for denial of the permit.‖ (Lingle, at p. 547; see also Nollan, supra, 483 U.S. at pp. 834–
842; Dolan, supra, 512 U.S. at pp. 386–387.) In Dolan, although there was a relationship
between the easement and the impact of the proposed store expansion, the Court
concluded the city that imposed the easement condition had failed to demonstrate a
― ‗rough proportionality‘ ‖ between the condition and ―the impact of the proposed
development.‖ (Dolan, at p. 391; see also id. at pp. 395–396; Lingle, at p. 547; Koontz v.


                                             30
St. Johns River Water Mgmt. Dist. (2013) 133 S. Ct. 2586, 2595 [Nollan and Dolan allow
―the government to condition approval of a permit on the dedication of property to the
public so long as there is a ‗nexus‘ and ‗rough proportionality‘ between the property that
the government demands and the social costs of the applicant‘s proposal‖].)
       From Nollan and Dolan, as construed by Lingle, it is clear that government action
imposing a permanent public access easement is generally treated as a per se taking
requiring compensation, if not imposed as a proper adjudicative exaction. (Lingle, supra,
544 U.S. at p. 547 [Nollan and Dolan both involved ―dedications of property so onerous
that, outside the exactions context, they would be deemed per se physical takings‖];
accord California Bldg. Indus. Assn., supra, 61 Cal.4th at p. 460; see also Alto Eldorado
Partnership v. County. of Santa Fe (10th Cir. 2011) 634 F.3d 1170, 1178 [the ―permanent
physical invasion[s]‖ in Nollan and Dolan were ―easement[s] granting public way
through private property‖]; Property Reserve, supra, 1 Cal.5th at p. 196 [―It is well
established that an easement may constitute a compensable property interest for purposes
of the [state] takings clause.‖].)
               2.     The Temporary Nature of the Trial Court’s Injunction Means It
                      May Not be Treated as a Per Se Taking
       Surfrider and amicus the Coastal Commission point to the language in Loretto
describing the taking in that case as a ―permanent physical invasion.‖ (Loretto, supra,
458 U.S. at p. 432.) They emphasize the trial court‘s injunction is not permanent,
because it only lasts until there is a decision on a CDP. We agree the temporary nature of
the injunction means it may not be treated as a per se taking.
                      a.      Loretto‘s Permanency Requirement
       Loretto drew a distinction between the ―permanence and absolute exclusivity of
[the] physical occupation‖ in that case (cable company equipment attached to a building)
and the ―temporary limitations on the right to exclude‖ involved in other cases. (Loretto,
supra, 458 U.S. at p. 435, fn. 12.) The classic ―physical occupation,‖ as defined by
Loretto is a ―permanent and exclusive occupation by the government that destroys the
owner‘s right to possession, use, and disposal of the property. The Court defined the


                                            31
destruction of these interests as follows: (1) possession, ‗the owner has no right to
possess the occupied space himself, and also has no power to exclude the occupier from
possession and use of the space,‘ [citation]; (2) use, ‗the permanent physical occupation
of property forever denies the owner any power to control the use of the property; he not
only cannot exclude others, but can make no nonpossessory use of the property,‘
[citation]; and (3) disposal, ‗even though the owner may retain the bare legal right to
dispose of the occupied space . . ., the permanent occupation of that space . . . will
ordinarily empty the right of any value, since the purchaser will also be unable to make
any use of the property.‘ ‖ (Boise Cascade, supra, 296 F.3d at p. 1353, quoting Loretto,
supra, 458 U.S. at pp. 435-436.) Emphasizing the centrality of the permanency
requirement to its per se rule, Loretto observed, ―The cases state or imply that a physical
invasion is subject to a balancing process, but they do not suggest that a permanent
physical occupation would ever be exempt from the Takings Clause.‖ (Loretto, at p.
432.)
        As cases involving only ―temporary limitations on the right to exclude,‖ Loretto
mentioned the decision in PruneYard Shopping Center v. Robins (1980) 447 U.S. 74, as
well as ―the intermittent flooding cases.‖ (Loretto, supra, 458 U.S. at p. 435, fn. 12.)25
In PruneYard, the Court upheld a state constitutional requirement that shopping center
owners permit individuals to exercise free speech rights on their property. Loretto
explained that ―temporary limitations are subject to a more complex balancing process to
determine whether they are a taking. The rationale is evident: they do not absolutely
dispossess the owner of his rights to use, and exclude others from, his property.‖ (Ibid;
see also Powell, supra, 222 Cal.App.4th at p. 1440, citing Boise Cascade, supra, 296
F.3d at pp. 1352–1353 [―Transient occupation is not a per se taking under Loretto,

25
   Loretto also referenced Kaiser Aetna v. United States (1979) 444 U.S. 164, in which
the court held that owners who developed a marina by connecting a pond to the ocean
could not be required to allow public access without compensation. (Loretto, supra, 458
U.S. at p. 435, fn. 12.) However, in Lingle the Supreme Court included Kaiser Aetna in a
list of cases involving ―permanent physical invasion[s]‖ that were per se takings. (Lingle,
supra, 544 U.S. at p. 539.)

                                             32
however, as in a requirement to permit periodic onsite inspections.‖].) With regard to the
flooding cases, Loretto stated, ―this Court has consistently distinguished between
flooding cases involving a permanent physical occupation, on the one hand, and cases
involving a more temporary invasion, or government action outside the owner‘s property
that causes consequential damages within, on the other. A taking has always been found
only in the former situation.‖ (Loretto, at p. 428; see also Arkansas Game, supra, 568
U.S. at p. 38 [multifactor test applies in determining whether temporary government-
induced flooding is a taking].)
       The Supreme Court in Nollan and Dolan continued the distinction made in Loretto
between permanent physical occupations and temporary limitations on the right to
exclude. In finding the easement at issue was a per se taking, Nollan emphasized it gave
individuals ―a permanent and continuous right to pass to and fro . . . .‖ (Nollan, supra,
483 U.S. at p. 832.) Further, in distinguishing PruneYard, Nollan pointed out that the
case did not involve ―a classic right-of-way easement‖ and ―permanent access was not
required.‖ (Nollan, at p. 832, fn. 1.) Similarly, Dolan distinguished PruneYard by
pointing out that the shopping center owners could adopt time, place, and manner
restrictions, while the shop owner in Dolan was forced to accept a ―permanent
recreational easement.‖ (Dolan, supra, 512 U.S. at p. 394.) Thus, although Nollan and
Dollan extended Loretto to a situation where the owners were not excluded from using
the portion of their property at issue (see Loretto, supra, 458 U.S. at p. 435, fn. 12
[referring to the ―absolute exclusivity of a physical occupation‖]), the easements were per
se takings because the owners were permanently required to allow others to access their
properties on an ongoing basis.
       Some Federal Circuit decisions, starting with Hendler v. United States (Fed.Cir.
1991) 952 F.2d 1364, have raised questions about Loretto’s permanence requirement. In
determining whether government activity relating to wells for monitoring contaminated
ground water was a physical taking, Hendler stated, ―In this context, ‗permanent‘ does
not mean forever, or anything like it.‖ (Hendler, at p. 1376.) Hendler continued, ―If the
term ‗temporary‘ has any real world reference in takings jurisprudence, it logically refers


                                             33
to those governmental activities which involve an occupancy that is transient and
relatively inconsequential.‖ (Id. at p. 1377.) In Skip Kirchdorfer, Inc. v. United States
(Fed.Cir. 1993) 6 F.3d 1573 (Skip Kirchdorfer), the court stated that ―a ‗permanent‘
physical occupation does not necessarily mean a taking unlimited in duration. [Citation.]
A ‗permanent‘ taking can have a limited term. [Citation.] In Hendler, this court
concluded that the distinction between ‗permanent‘ and ‗temporary‘ takings refers to the
nature of the intrusion, not its temporal duration.‖ (Skip Kirchdorfer, at p. 1582; see also
Otay Mesa Properties, L.P. v. United States (Fed.Cir. 2012) 670 F.3d 1358, 1367 (Otay
Mesa) [expressing agreement with Hendler].)26
       However, other courts have rejected any suggestion that Hendler can be read to
―abrogate‖ the ―permanency requirement‖ in Loretto. (Boise Cascade, supra, 296 F.3d at
p. 1356.) Boise Cascade involved a lumber company‘s complaint that steps taken by the
U.S. Fish and Wildlife Service (Service) to protect spotted owls on a parcel of land
owned by the company constituted takings. (Id. at pp. 1341–1343.) Among other things,
the company contended there had been a physical taking under Loretto based on ―the
requirement that it allow government personnel to enter the property to conduct owl
surveys during the pendency‖ of a preliminary injunction. (Boise Cascade, at pp. 1342–
1343; see also id. at p. 1352.) The court concluded the complained of intrusion was not a
per se taking under Loretto, where ―the Service briefly entered the land over a period of
five months in order to conduct owl surveys needed for the resolution of a lawsuit
initiated by Boise.‖ (Boise Cascade, at p. 1356.) The court characterized the intrusion as
―extremely limited and transient‖ (id. at p. 1357) and pointed out the Service did not
make a ―permanent incursion‖ or add ―any kind of permanent (or even temporary)
addition to the landscape‖ (id. at p. 1356). It reasoned, ―[t]he government‘s incursion
into Boise‘s property is more in the nature of a temporary trespass—though, obviously,

26
  In Skip Kirchdorfer, supra, 6 F.3d at p. 1582, the Federal Circuit held the government‘s
temporary seizure and occupation of a building constituted a per se taking, even though
the owner retained some access. The court stated, ―The limited duration of this taking is
relevant to the issue of what compensation is just, and not to the issue of whether a taking
has occurred.‖ (Id. at p. 1583.)

                                             34
sanctioned by the district court and therefore not unlawful—rather than a permanent
physical occupation or an easement of some kind.‖ (Id. at p. 1355.)
       Boise Cascade acknowledged Hendler, but stated the decision had been ―widely
misunderstood and criticized as abrogating the permanency requirement established by
the Supreme Court in Loretto.‖ (Boise Cascade, supra, 296 F.3d at p. 1356.) Boise
Cascade pointed out Hendler’s discussion of the permanency requirement was dicta,
because ―[i]n Hendler, the government entered the land and placed upon it what were
essentially permanent wells—wells that it intended to actively monitor over the years.‖
(Boise Cascade, p. 1356.) Boise Cascade suggested that ―in context, it is clear that the
court [in Hendler] merely meant to focus attention on the character of the government
intrusion necessary to find a permanent occupation, rather than solely focusing on
temporal duration.‖ (Boise Cascade, at p. 1356.) In John R. Sand & Gravel Co. v.
United States (Fed.Cir. 2006) 457 F.3d 1345 (John R. Sand & Gravel Co.), the Federal
Circuit attempted to harmonize the Hendler and Boise Cascade decisions, concluding
―the determination of whether government occupancy is ‗permanent‘ is highly fact-
specific. In any event, the installation of fixed physical structures, such as the cable and
cable connections in Loretto or the groundwater monitoring wells in Hendler is typical of
a ‗permanent‘ occupation, while the transient entry of persons via government authority
on a plaintiff‘s property is generally not ‗permanent.‘ ‖ (John R. Sand & Gravel Co., at
p. 1357.)
       The California Supreme Court addressed Loretto’s permanency requirement in
Property Reserve, supra, 1 Cal.5th 151, adopting Boise Cascade’s view of Hendler. That
case involved a trial court order authorizing the California Department of Water
Resources (the Department) to enter private property to conduct environmental studies
and geological testing regarding ―the feasibility of constructing a new tunnel or canal in
the Sacramento–San Joaquin Delta as a means of delivering fresh water from Northern
California to Central and Southern California.‖ (Property Reserve, at p. 165.) The issue
in the case was whether the statutory pre-condemnation procedure employed by the



                                             35
Department satisfied the requirements of the state takings clause.27 (Id. at p. 167.)
Although the court assumed for purposes of the decision that both the studies and the
testing constituted ―a taking or damaging of property for purposes of the state
constitutional takings clause‖ (ibid.), the court nevertheless expressed doubt that the
temporary physical invasions at issue could be considered per se takings.
       Regarding the environmental studies, the state Court of Appeal had concluded
―that in light of the number of days the trial court order permitted the Department‘s
employees to enter and conduct the specified environmental activities on the landowners‘
property—from 25 to 66 days over a one-year period, depending upon the size of the
property—and the fact that the order permitted the Department to conduct the
environmental activities throughout the properties, the order granted the Department a
blanket temporary easement that constituted a compensable property interest for purposes
of the state takings clause.‖ (Property Reserve, supra, 1 Cal.5th at p. 195.) The
California Supreme Court expressed doubt the environmental testing activities
constituted a taking. (Id. at p. 196.) The Court reasoned that, although the number of
days of activity was ―not insignificant, the activities . . . consist primarily of surveying
and sampling activities that have been limited by the trial court so as to minimize any
interference with the landowner‘s use of the property. The landowner will retain full
possession of the property and no significant damage to the property is intended or
anticipated.‖ (Ibid.)
       Regarding the geological testing, the Court of Appeal had concluded the activity
was a taking because, as characterized by the Supreme Court, ―the Department proposed
to fill the holes that it bored in the property with a type of grout that would be left in the
holes after the Department completed its investigatory activities.‖ (Property Reserve,

27
  The owners‘ claims could not rest on the federal takings clause because the federal
clause ―has not been construed to require a state to adopt any particular type of eminent
domain procedure or to compel a public entity either to initiate an eminent domain
proceeding or to pay just compensation before engaging in conduct that results in a taking
of property within the meaning of the federal takings clause.‖ (Property Reserve, supra,
1 Cal.5th at p. 185.)
36
supra, 1 Cal.5th at p. 209.) The Supreme Court disagreed with the lower court. It
acknowledged the Department‘s 1 to 14 days of activity around boring sites ―may cause
substantial interference with the landowner‘s possession and use of a portion of its
property during the time the drilling activities are occurring.‖ (Ibid.) Nevertheless, the
court reasoned, ―In our view, the Loretto decision cannot properly be interpreted to mean
that a public entity that, after digging up soil or conducting other activities on private
property that temporarily alter the property‘s condition, returns the property to the same
or a comparable state as the property previously enjoyed, is to be viewed as having
undertaken a permanent physical occupation of the property that amounts to a per se
taking of a property interest.‖ (Id. at p. 210.) The court continued, ―Because here the
Department would not retain possession of or any interest in the filling material after its
testing is completed, the proposed geological activities do not involve any continued or
permanent occupation of any portion of the landowners‘ property that would effectively
impinge upon the owner‘s right to possess, use, or control the area in question. Under
these circumstances, in our view the proposed drilling and refilling would not constitute a
permanent physical occupation of a landowner‘s property within the meaning of the
Loretto decision.‖ (Id. at pp. 210–211.) The court quoted Boise Cascade’s discussion of
Hendler and noted that ―[t]he facts of Hendler are quite different and distinguishable
from the proposed geological activities at issue in this case.‖ (Property Reserve, at p.
211, fn. 30.)
       In sum, Loretto and its progeny demonstrate that for a physical invasion to be
considered a per se taking, it must be permanent. Although the determination of whether
an intrusion is permanent may in certain circumstances be highly fact-specific, it is
nonetheless necessary for a finding there has been a per se taking. (John R. Sand &
Gravel Co., supra, 457 F.3d at p. 1357; see also Otay Mesa, supra, 670 F.3d at p. 1364




                                              37
[although the determination depends on the facts in the particular case, ―[w]hether a
taking is temporary or permanent is a question of law‖].)28
                     b.     Loretto‘s Permanency Requirement Is Not Inconsistent With
                            the Body of Law on Temporary Takings
       As explained above, Loretto and its progeny exclude temporary physical invasions
from the category of per se takings. Appellants argue that such an interpretation of
Loretto is inconsistent with the well-established body of law providing that temporary
takings can be compensable. We disagree.
       Appellants are absolutely correct that there is a well-established body of caselaw
recognizing temporary takings. As explained by the United States Supreme Court in
Arkansas Game, supra, 568 U.S. at pages 32–33, ―[O]ur decisions confirm that takings
temporary in duration can be compensable. This principle was solidly established in the
World War II era, when ‗[c]ondemnation for indefinite periods of occupancy [took hold
as] a practical response to the uncertainties of the Government‘s needs in wartime.‘
[Citation.] In support of the war effort, the Government took temporary possession of
many properties. These exercises of government authority, the Court recognized,
qualified as compensable temporary takings. . . . [¶] Ever since, we have rejected the
argument that government action must be permanent to qualify as a taking. Once the
government‘s actions have worked a taking of property, ‗no subsequent action by the


28
   In Otay Mesa, supra, 670 F.3d 1358, the United States Border Patrol had placed
sensors on private property to aid in the apprehension of border crossing violators. The
sensors did not interfere with an owner‘s use of the property and would be removed
whenever an owner notified the Border Patrol of an intention to develop an area on which
a sensor was located. The issue in the case was whether the sensors effected a temporary
or permanent taking, as relevant to the method of calculating just compensation. (Id. at p.
1364.) The court concluded the sensors were a permanent physical taking because only
development or abandonment by the Border Patrol would end the occupation; also, the
Border Patrol had ―a ‗perpetual‘ easement that reserves in the government the right to
‗redeploy‘ the sensors in the case of‖ development of the property. (Id. at p. 1368.)
Appellants point to no analogous circumstances that would make the trial court‘s
injunction permanent. That the injunction will continue in place were appellants to fail to
apply for a CDP does not convert the injunction into a permanent taking.

                                            38
government can relieve it of the duty to provide compensation for the period during
which the taking was effective.‘ ‖ (See also Otay Mesa, supra, 670 F.3d at p. 1363
[―Although there has been some confusion over the use of the terms ‗temporary‘ and
‗permanent‘ in the takings context, [citations] it is clear that courts recognize both types
of physical takings.‖].)
       Those general principles do not, however, mean that temporary physical invasions
are per se takings. In Arkansas Game, the Supreme Court rejected a contention that
government-induced temporary flooding was automatically exempt from the takings
clause compensation requirement. (Arkansas Game, supra, 568 U.S. at p. 38.) In
summarizing the court‘s jurisprudence, the court emphasized the limited role for bright
lines, stating, ―In view of the nearly infinite variety of ways in which government actions
or regulations can affect property interests, the Court has recognized few invariable rules
in this area.‖ (Id. at p. 31.) The court further explained, ―we have drawn some bright
lines, notably, the rule that a permanent physical occupation of property authorized by
government is a taking. [Citing Loretto.] So, too, is a regulation that permanently
requires a property owner to sacrifice all economically beneficial uses of his or her land.
[Citation.] But aside from the cases attended by rules of this order, most takings claims
turn on situation-specific factual inquiries. [Citing Penn Central].‖ (Arkansas Game, at
pp. 31–32, emphasis added.) Ultimately, in rejecting the contention that temporary
floods are never compensable, the court concluded, ―When regulation or temporary
physical invasion by government interferes with private property, our decisions
recognize, time is . . . a factor in determining the existence vel non of a compensable
taking.‖ (Id. at p. 38.) Thus, as relevant to the present case, Arkansas Game reaffirmed
the limited scope of Loretto‘s per se rule.
       Contrary to appellants‘ assertions, Steinhart v. Superior Court (1902) 137 Cal. 575
and City of Needles, supra, 6 Cal. App. 4th 1881, do not support their per se takings claim.
Steinhart held that, under the California Constitution, property may not be taken pending
the final judgment in an eminent domain proceeding without prior compensation.
(Steinhart, at p. 577 [in context of a proceeding to condemn a railroad right of way,


                                              39
rejecting proposition that court may ―authorize the party seeking to condemn to take
immediate possession and to use the property pending the proceeding, and such
possession does not constitute a taking within the meaning of the [California]
constitution‖].) City of Needles held that, under the California Constitution, a City could
not, without prior compensation, retain possession and use of equipment belonging to the
operator of a municipal golf course during the pendency of a proceeding relating to
termination of the license to operate the course. (City of Needles, at pp. 1887–1889,
1892.) Steinhart and City of Needles make clear that temporary physical intrusions can
be compensable takings under the California Constitution. But those cases did not
characterize the temporary takings at issue as per se takings, and they did not suggest that
all temporary physical invasions are per se takings under the state and/or federal
Constitutions. Furthermore, as discussed previously, the California Supreme Court‘s
recent decision in Property Reserve supports a conclusion that not all temporary physical
invasions are takings that require prior compensation under the California Constitution.
(Property Reserve, supra, 1 Cal.5th at pp. 196, 210–212 & fn. 30.)
       Finally, we recognize the law has sanctioned the compensability of temporary
easements. (See Property Reserve, supra, 1 Cal.5th at p. 199 & fn. 19 [referring to
condemnation actions for ―temporary construction easements‖]; id. at p. 203, fn. 23 [―a
number of out-of-state decisions have concluded that a public entity is required to
condemn a temporary easement before undertaking significant precondemnation drilling
or boring activities on private property‖]; id. at p. 196 [―It is well established that an
easement may constitute a compensable property interest for purposes of the takings
clause.‖]; see also United States v. Dow (1958) 357 U.S. 17, 26 [referring to the
possibility of compensation for ―temporary use‖ of easement]; Metropolitan Water Dist.
of So. California v. Campus Crusade for Christ, Inc. (2007) 41 Cal. 4th 954, 975
[regarding compensation for temporary easements that interfere with an owner‘s intended
use]; City of Fremont v. Fisher (2008) 160 Cal. App. 4th 666, 676 [same].) However,
none of those cases referred to the temporary easements as per se takings. It may be that
certain types of temporary physical invasions are frequently and easily characterized as


                                              40
takings. But appellants cite no case supporting the proposition that the courts have
created a category of per se takings covering temporary physical invasions, such that the
invasions are always takings, ―without regard to whether the action achieves an important
public benefit or has only minimal economic impact on the owner.‖ (Loretto, supra, 458
U.S. at pp. 434–435; see also Arkansas Game, supra, 568 U.S. at pp. 31–32 [alleged
takings not covered by the recognized categorical rules are considered under a multifactor
test, such as the Penn Central test].)29
       Because the trial court‘s injunction is not a permanent intrusion on appellants‘
right to exclude others, it is not a per se physical taking.
       D.     Appellants Do Not Contend the Injunction is a Taking Under a Multifactor
              Analysis, Such as the Penn Central Test
       As noted previously, takings claims that are not encompassed within the United
States Supreme Court‘s limited per se rules are analyzed under a multifactor test,
generally the Penn Central framework for regulatory takings. (Arkansas Game, supra,
568 U.S. at pp. 31–32.) The trial court‘s injunction constitutes a physical invasion
designed to enforce the Coastal Commission‘s regulatory authority. It is unclear whether
the injunction should be regarded as an alleged regulatory taking that must be analyzed


29
  In Tahoe-Sierra P. Council v. Tahoe RPA (2002) 535 U.S. 302 (Tahoe), the Supreme
Court stated, ―When the government physically takes possession of an interest in
property for some public purpose, it has a categorical duty to compensate the former
owner [citation] regardless of whether the interest that is taken constitutes an entire parcel
or merely a part thereof. Thus, compensation is mandated when a leasehold is taken and
the government occupies the property for its own purposes, even though that use is
temporary.‖ (Id. at p. 322.) The court cited United States v. General Motors Corp.
(1945) 323 U.S. 373, in which the court determined just compensation where the
government took ―temporary occupancy of a portion of a leased building.‖ (General
Motors, at p. 375.) The language in Tahoe is dicta, because the issue in the case was
whether a regulation that temporarily deprived a property of all economic use was a per
se taking. (Tahoe, at p. 334.) But, in any event, even if Tahoe can be read to identify a
new category of per se takings for temporary government occupations of property, there
was no such exclusive occupation in the present case. (See Boise Cascade, supra, 296
F.3d at p. 1357 [characterizing cases cited by Tahoe as ―per se takings‖ but noting they
involved temporary ―total occupation of the property by the government‖].)

                                               41
under the Penn Central test, or whether another multifactor test applies to the type of
temporary physical invasion at issue. We recognize regulatory takings are generally
described as restrictions on the use of property. (See, e.g., Horne, supra, 135 S.Ct. at p.
2427 [describing a ― ‗regulatory taking‘ ‖ as a ―restriction on the use of property that
went ‗too far‘ ‖]; but see Lingle, supra, 544 U.S. at p. 538 [characterizing a law requiring
―an owner to suffer a permanent physical invasion of her property‖ as a type of
―regulatory action‖ that is a per se taking].)30 And, we also recognize that Arkansas
Game held that takings claims based on temporary government-induced flooding (an
apparent temporary physical invasion) are subject to a multifactor test different from the
Penn Central test. (Arkansas Game, at p. 38–39.) Below, we briefly summarize the
multifactor tests described in Penn Central and Arkansas Game and describe some of the
relevant considerations in the present case. But, because appellants do not contend the
injunction is a taking under a multifactor test, we need not and do not decide what
multifactor test would apply, and we in any event lack the evidence necessary to perform
such an analysis.
       In Penn Central, the court explained, ―The question of what constitutes a ‗taking‘
for purposes of the Fifth Amendment has proved to be a problem of considerable
difficulty. While this Court has recognized that the ‗Fifth Amendment‘s guarantee . . .
[is] designed to bar Government from forcing some people alone to bear public burdens
which, in all fairness and justice, should be borne by the public as a whole,‘ [citation],
this Court, quite simply, has been unable to develop any ‗set formula‘ for determining
when ‗justice and fairness‘ require that economic injuries caused by public action be
compensated by the government, rather than remain disproportionately concentrated on a
few persons. [Citation.] Indeed, we have frequently observed that whether a particular
restriction will be rendered invalid by the government‘s failure to pay for any losses


30
  In the recent Murr decision, the United States Supreme Court referenced ―the contrast
between regulatory takings, where the regulation affects the property‘s value to the
owner, and physical takings, where the impact of physical appropriation or occupation of
the property will be evident.‖ (Murr, supra, 137 S.Ct. at p. 1944.)

                                             42
proximately caused by it depends largely ‗upon the particular circumstances [in that]
case.‘ ‖ (Penn Central, supra, 438 U.S. at pp. 123–124.) The court identified several
―significan[t] factors that guide ―these essentially ad hoc, factual inquiries.‖ (Id. at p.
124.) One is ―[t]he economic impact of the regulation on the claimant and, particularly,
the extent to which the regulation has interfered with distinct investment-backed
expectations.‖ (Ibid.) Another is ―the character of the governmental action. A ‗taking‘
may more readily be found when the interference with property can be characterized as a
physical invasion by government, [citation], than when interference arises from some
public program adjusting the benefits and burdens of economic life to promote the
common good.‖ (Ibid.)
       Although the United States Supreme Court in Arkansas Game did not appear to
hold that takings claims based on temporary flooding are literally subject to the Penn
Central test, the court outlined factors for consideration similar to those in Penn Central.
Thus, the court stated that ―time is indeed a factor in determining the existence vel non of
a compensable taking.‖ (Arkansas Game, 568 U.S. at p. 38.) Also relevant is the
foreseeability of the invasion, ―the character of the land at issue and the owner‘s
‗reasonable investment-backed expectations‘ regarding the land‘s use,‖ and the
―[s]everity‖ of the interference. (Id. at p. 39.)
       Clearly, whether under Penn Central or a different multifactor test, the analysis to
determine whether a temporary physical invasion is a taking is complex. The analysis
requires the courts to consider the nature of the burden imposed on the claimant, in light
of the factual and legal context. (See Arkansas Game, 568 U.S. at pp. 38–40; Penn
Central, supra, 438 U.S. at pp. 128–137.) In this case, the relevant background would
seem to include, among other things, the history of public access at Martins Beach, the
record of communications between appellants and the County and the Coastal
Commission, the purposes and functioning of the Coastal Act, and the public trust
doctrine. The analysis also imposes an evidentiary burden on the party claiming to be
subject to a taking, including the necessity of putting on evidence regarding the impact of
the claimed taking (here, a temporary injunction requiring limited public access),


                                              43
including the degree of interference with ― ‗reasonable investment-backed expectations.‘
‖ (Arkansas Game, 568 U.S. at p. 39; see also Penn Central, supra, 438 U.S. at p. 124;
Keystone Bituminous Coal Assn. v. DeBenedictis (1987) 480 U.S. 470, 485 [claimant
bears burden of showing taking]; Seiber v. United States (Fed.Cir. 2004) 364 F.3d 1356,
1372 [claimants‘ ―temporary takings claim also fails under the Penn Central test because
they ‗failed to introduce convincing evidence to show the amount, if any, by which the
value of the relevant property . . . was reduced‘ by the alleged temporary taking‖].)
       Appellants in the present case elected not to assert a claim that the trial court‘s
injunction is a taking under the Penn Central test or any other multifactor analysis.
Appellants did argue below an injunction would constitute an unconstitutional taking.
But completely absent from the record is any reliance by appellants on the Penn Central
or any other multifactor test and any evidence presented by appellants supporting such an
analysis.31 Appellants‘ briefs on appeal do not attempt to show the trial court‘s
injunction is a taking under Penn Central or another multifactor test.32 Finally, at oral
argument counsel for appellants reaffirmed they contend only that the trial court‘s




31
   No argument based on the Penn Central or another multifactor test can be found in
appellants‘ trial brief, closing brief, objections to the trial court‘s tentative statement of
decision, objections to the proposed judgment, or motion for new trial below.
32
   In support of a different argument that the trial court‘s injunction forced them to
operate a parking business at a net loss, appellants point to testimony from the manager
of Martins Beach that improvements, including a new bathroom, would cost over
$500,000, and annual costs would exceed $100,000. However, the injunction does not
obligate appellants to provide staff or any amenities. Instead, it requires, ―The gate
across Martins Beach Road must be unlocked and open to the same extent that it was
unlocked and open at the time [appellants] purchased the property.‖ Surfrider points out
that, if appellants decided to stop spending funds on maintaining beach access, section
846 of the Civil Code would protect them from liability for any hazardous conditions that
developed. Appellants do not dispute Surfrider‘s interpretation of that statute. Thus,
appellants‘ claim that the injunction forced them to operate a business is without merit,
and the evidence presented on that issue would not support a finding of a taking under a
multifactor analysis, even if appellants had made such a claim.

                                             44
injunction is a per se taking. Accordingly, there is no basis to reverse the injunction
under any multifactor test for finding a taking.33
IV.    The Trial Court Did Not Abuse Its Discretion in Awarding Attorney Fees
       Appellants contend the trial court erred in granting Surfrider‘s motion for attorney
fees under California Code of Civil Procedure section 1021.5. A plaintiff is eligible for
fees under that section when: (1) the action ― ‗has resulted in the enforcement of an
important right affecting the public interest;‘ ‖ (2) ― ‗a significant benefit, whether
pecuniary or nonpecuniary has been conferred on the general public or a large class of
persons;‘ ‖ and (3) ― ‗the necessity and financial burden of private enforcement are such
as to make the award appropriate.‘ ‖ (Woodland Hills Residents Assn. Inc. v. City
Council of Los Angeles (1979) 23 Cal. 3d 917, 934–935 (Woodland Hills); see also Cal.
Code Civ. Proc., §1021.5.) The trial court did not abuse its discretion.
       ―Whether the moving party has satisfied the statutory requirements so as to justify
a fee award is a question committed to the discretion of the trial court; we review the
ruling for abuse of discretion. [Citations.] An abuse of discretion occurs if, in light of
the applicable law and considering all of the relevant circumstances, the court‘s decision
exceeds the bounds of reason and results in a miscarriage of justice. [Citations.] This
standard of review affords considerable deference to the trial court provided that the court
acted in accordance with the governing rules of law. We presume that the court properly
applied the law and acted within its discretion unless the appellant affirmatively shows
otherwise.‖ (Mejia v. City of Los Angeles (2007) 156 Cal. App. 4th 151, 158.)
       As to the first factor, appellant contends the present action has not ― ‗resulted in
the enforcement of an important right affecting the public interest‘ ‖ (Woodland Hills,

33
   Appellants also contend the trial court‘s judgment violated their constitutional right to
free speech because it included ―changing the messages on the billboard on the property‖
in a list of actions appellants took without a CDP in violation of the Coastal Act.
However, the injunction requires nothing with respect to the billboard, and appellants
have not been assessed penalties for violating the Coastal Act in that (or any other)
respect. If the Coastal Commission denies appellants a CDP and requires them to
advertise beach access, a free speech claim might be ripe for review. But the cases
appellants cite do not establish a basis for relief at this time.
45
supra, 23 Cal.3d at p. 935) because it only resulted in enforcement of the Coastal Act
permitting requirement as to Martins Beach. Appellants‘ cases do not demonstrate there
is any such bright line rule. Appellants primarily rely on Norberg v. California Coastal
Com. (2013) 221 Cal. App. 4th 535, in which a property owner ―sought to invalidate
permit conditions affecting planned residential improvements on his privately owned
oceanfront property.‖ The court acknowledged that ―the proper application of statutory
language . . . is an important right,‖ but rejected the proposition that ―the private attorney
general doctrine was designed to reward plaintiffs who, in pursuit of their own interests,
just happened to bring about the enforcement of a statute that benefits the public.‖
(Norberg, at p. 541; see also Beach Colony II v. California Coastal Com. (1985) 166
Cal. App. 3d 106, 114 [―Section 1021.5 was not designed as a method for rewarding
litigants motivated by their own pecuniary interests who only coincidentally protect the
public interest.‖].) Norberg is inapposite: Surfrider brought the present action to enforce
the Coastal Act for the benefit of the public, not its own narrow interests. (See Landgate,
supra, 17 Cal.4th at p. 1018 [―a rational permit regulation scheme is imposed on the
public as a whole to ensure the orderly development of real property‖].)
       As to the second factor, appellants dispute the action conferred a ―significant
benefit,‖ again citing Norberg. However, Norberg is again inapposite. There, the action
achieved only ―the invalidation of a permit condition affecting one parcel of privately
owned real property‖ and the trial court‘s decision had ―no precedential value and,
consequently, [did] not confer a substantial benefit, or any benefit, on a large class of
persons.‖ (Norberg, supra, 221 Cal.App.4th at p. 542; see also Pacific Legal Foundation
v. California Coastal Com. (1982) 33 Cal. 3d 158, 167 [―The decision vindicated only the
rights of the owners of a single parcel of property.‖].) In contrast, the present action
resulted in a legal interpretation of the term ―development‖ in the Coastal Act that, by
virtue of the present decision, will have precedential value. The significance of that legal
determination is attested by the amicus curiae briefs filed in support of both parties on
appeal. Amicus the Pacific Legal Foundation argues, for example, ―This [c]ourt‘s



                                              46
decision will extend far beyond this case, and may affect many ordinary coastal
homeowners.‖
       As to the third factor, appellants contend private enforcement by Surfrider was
unnecessary because ―the enforcement action was duplicative of activity already
underway by both the County of San Mateo and the Coastal Commission.‖ However, the
record citations provided by appellants do not demonstrate the existence of enforcement
actions sufficient to show an abuse of discretion. Instead, the record citations reveal a
series of correspondence between appellants and the County and the Coastal Commission
between 2009-2014. None of the record citations indicate any enforcement action had
been commenced by the time the present action was filed in March 2013. Indeed, in a
December 2014 letter the Coastal Commission was still urging appellants to voluntarily
remedy Coastal Act violations identified in a notice of violation dated September 2011.
There is no indication in the record that the County or the Coastal Commission has at any
point initiated a serious enforcement action, such as imposition of penalties under section
30821. Moreover, there is no indication in the record that appellants have filed for a
CDP. Finally, although section 6213.5 authorizes the State Lands Commission to obtain
an ―access easement‖ by eminent domain, this action seeking to determine whether
closure of beach access constitutes development under the Coastal Act is distinct. In
sum, this is not a case in which ―the public rights in question were adequately vindicated
by governmental action.‖ (In re Conservatorship of Whitley (2010) 50 Cal. 4th 1206,
1215 (Whitley).)34


34
   We also reject appellants‘ assertion that the cost of litigation did not transcend
Surfrider‘s individual stake in the suit. Appellants have not shown Surfrider has the type
of pecuniary interest that might justify denial of fees under that factor. (See Whitley,
supra, 50 Cal.4th at p. 1211 [―a litigant who has a financial interest in the litigation may
be disqualified from obtaining such fees when expected or realized financial gains offset
litigation costs‖].) Appellants cite no cases to support their novel assertion that boils
down to an argument that fees should be denied to Surfrider because preserving beach
access is part of the organization‘s mission. That perverse rule would discourage the
valuable contributions of nonprofit organizations in private attorney general actions. (See
ibid. [―We conclude that a litigant‘s personal nonpecuniary motives may not be used to

                                             47
       Appellants have not demonstrated the trial court abused its discretion in awarding
attorney fees to Surfrider.
                                     DISPOSITION

       The trial court‘s judgment is affirmed. Respondent is awarded its costs on appeal.




disqualify that litigant from obtaining fees under Code of Civil Procedure section
1021.5.‖].) Revealingly, appellants make no attempt to defend the argument in their
reply brief.

                                           48
                          SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




(A144268, A145176)




                     49
Superior Court of the San Mateo County, No. CIV520336, Hon. Barbara J. Mallach,
Judge.

Bancroft, Paul D. Clement, Erin E. Murphy; Hopkins and Carley, Jeffrey E. Essner,
Allonn E. Levy, and Dori L. Yob, for Defendants and Appellants.

J. David Breemer, and Raymond J. Nhan for Pacific Legal Foundation, California Farm
Bureau Federation, California Cattlemen‘s Association, Western Manufactured Housing
Communities Association, California Association of Realtors, and California Business
Properties Association as Amici Curiae on behalf of Defendants and Appellants.

Cotchett, Pitre & McCarthy, Joseph W. Cotchett, Eric Buescher; Mark A. Massara; Law
Office of Herb Fox and Herb Fox, for Plaintiff and Respondent.

Kamala Harris, Attorney General, John Saurenman, Senior Assistant Attorney General,
Christiana Tiedmann, Deputy Attorneys General; John C. Beiers and Joel Jacobs, County
Counsel (San Mateo), John D. Nibbelin, Chief Deputy County Counsel, Kimberly A.
Marlow, Deputy County Counsel for California Coastal Commission and County of San
Mateo as Amici Curiae on behalf Plaintiff and Respondent.

Environmental Law Clinic Mills Legal Clinic at Stanford Law School, Deborah A. Sivas,
Alicia E. Thesing, Elizabeth Jones, and Elizabeth M. Vissers for Coastwalk California as
Amicus Curiae on behalf of Plaintiff and Respondent.




                                           50